               Case 2:19-cv-00860-MJP Document 76 Filed 03/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           NANCY GILL,                                       CASE NO. C19-860 MJP

11                                  Plaintiff,                 MINUTE ORDER

12                  v.

13           MICHAEL MAGAN, et al.,

14                                  Defendants.

15

16
             The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
             Plaintiff filed materials under seal (Dkt. No. 64-2) without complying with Local Rule
19
     5(g). The Court ORDERS Plaintiff to file a Motion to Seal in full compliance with Local Rule
20
     5(g) by no later than March 4, 2021 or the Court shall unseal the records filed improperly under
21
     seal.
22
             The clerk is ordered to provide copies of this order to all counsel.
23
             Filed March 1, 2021.
24


     MINUTE ORDER - 1
             Case 2:19-cv-00860-MJP Document 76 Filed 03/01/21 Page 2 of 2




 1                                        William M. McCool
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
